Langual v Sarwahi (2022 NY Slip Op 06752)





Langual v Sarwahi


2022 NY Slip Op 06752


Decided on November 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 29, 2022

Before: Webber, J.P., Friedman, Kennedy, Mendez, Shulman, JJ. 


Index No. 308683/10 Appeal No. 16740 Case No. 2021-04208 

[*1]Malvin Langual, Plaintiff-Appellant,
vVishal Sarwahi, M.D., et al., Defendants-Respondents.


Law offices of Joseph M. Lichtenstein, P.C., Mineola (T. McKinley Thornton of counsel), for appellant.
Aaronson Rappaport Feinstein & Deutsch, LLP, New York (Deirdre E. Tracey of counsel), for respondents.

Order, Supreme Court, Bronx County (George J. Silver, J.), entered on or about March 16, 2021, which granted defendants' motion to reargue, and upon reargument, granted them a protective order precluding disclosure of documents and incident reports responsive to certain of plaintiff's discovery demands, unanimously affirmed, without costs.
Upon reargument, the court properly granted the branch of defendants' underlying motion for a protective order precluding disclosure responsive to plaintiff's demands for documents regarding postoperative infections and gas gangrene infections at Montefiore during the year of, and five years prior to, plaintiff's treatment there, as well as incident reports concerning plaintiff's care. The information is privileged pursuant to Education Law § 6527(3) and the corresponding sections of the Public Health Law which shield from disclosure "the proceedings [and] the records relating to performance of a medical or a quality assurance review function or participation in a medical and dental malpractice prevention program" (see generally Logue v Velez , 92 NY2d 13, 16-18 [1998]; Farley v County of Nassau , 92 AD2d 583 [2d Dept 1983]).
We have considered plaintiff's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 29, 2022